United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1426
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Timothy Anderson,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: August 23, 2011
                                Filed: August 29, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Timothy Anderson pleaded guilty to distributing cocaine base within 1,000 feet
of a playground after having previously been convicted of a felony drug offense, in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 851, and 860. The district court1
sentenced Anderson to 235 months in prison and six years of supervised release, and
he appeals. On appeal, counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is greater than
necessary to achieve the goals set forth in 18 U.S.C. § 3553(a).

      1
       The HONORABLE LINDA R. READE, Chief Judge, United States District
Court for the Northern District of Iowa.
       Anderson has failed to rebut the presumption that his sentence, which falls
within the advisory Guidelines range, is not substantively unreasonable. See Gall v.
United States, 552 U.S. 38, 51 (2007); United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc). Additionally, having reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, the judgment
of the district court is affirmed, and we grant counsel’s motion to withdraw.
                          ______________________________




                                        -2-